Upon this ground the court, after argument, ordered a new trial, as fraud is never to be presumed, unless the circumstances are so strong as to leave no doubt to the contrary, as was determined in the case of Rutherford v. The Sheriff of Charleston District, in 1801; and also because one Rountree, a witness produced by the plaintiff on the trial, appeared, since the cause was tried, to be deeply interested in the event of the suit, (having a claim to part of she same lands in dispute,) although in court he swore upon his voir dire, that he was not in the least interested in the case, one way or the other.
Rule for new trial made absolute.
Present, Gkzmke, Waties, Bay, Brevard and Lee, fudges.